Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 2, filed 06/22/2021, with respect to claims 1–20 have been fully considered and are persuasive.  The rejection of claims 1–20 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–2, 4,10–15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrenko (USPN 8353312 B2) in view of Kunkel (US PGPub 2008/0283785 A1).
Regarding Claim 1, Petrenko discloses a valve (5) comprising: an actuator (14–16); a valve position indicator coupled to the actuator, wherein the valve position indicator (12–13) comprises: wherein the indicator mounting surface (11) has a rim (Fig. 1, where the rim is the flat portion on which element 13 is located), but does not disclose a cover or an LED. 
Kunkel teaches an indicator cover (12) in order to protect the indicator, but allow a user to see the Light–Emitting Diodes (LED’s).  Para. 35.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the indicator of Petrenko with an indicator cover as taught by Kunkel in order to protect the indicator, but allow a user to see the LED’s.
Kunkel teaches an indicator that has LED’s (14) in order to provide a user a means to observe the position of the valve from a distance.  Para. 7, 27 and 34.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the indicator of Petrenko with an indicator that includes LED’s as taught by Kunkel in order to provide a user a means to observe the position of the valve from a distance.
Per the Petrenko– Kunkel combination, Kunkel’s LED’s 14 are located in place of Petrenko’s sensor 13.
The Petrenko– Kunkel combination teaches the indicator cover (Kunkel, 12) mounted over an indicator mounting surface (Petrenko, 11), a plurality of LED lights 
Regarding Claim 2, the Petrenko– Kunkel combination teaches the plurality of LED lights bordering the rim of the indicator cover are around the rim (Petrenko, Fig. 1).  Please note, more than one sensor can be included.  Petrenko, Para. 5, lls. 15–20.  Therefore, a plurality of LED’s are located around the rim.
Regarding Claim 4, the Petrenko–Kunkel combination teaches one or more of the plurality of LED lights are configured to illuminate a first color when the valve is opened; and wherein one or more of the plurality of LED lights are configured to illuminate a second color when the valve is closed.  Petrenko’s Specification states that the valve position to the sensor which correlates to the indicator.  Col. 5, lls. 30–37.  Kunkel’s Specification describes different colors associated with different conditions.  Paras. 11 and 28.  Therefore, Petrenko–Kunkel combination teaches using two separate colors to indicate an open and closed position.
Regarding Claim 10
Regarding Claim 11, the Petrenko–Kunkel combination teaches illumination of the red LED light indicates a closed position of the valve; wherein illumination of the green LED light indicates an open position of the valve; and further wherein illumination of the yellow LED light indicates a fault condition of the valve.  See the rejection of claim 4.
Regarding Claim 12, the structural limitation of the apparatus described in the method is recited in Claim 1.  Accordingly the method steps recited in claim 12 are necessarily those performed when making and/or using the device of the Petrenko–Kunkel combination.
Regarding Claims 13–15, the structural limitation of the apparatus described in the method is recited in Claims 4 and 10–12.  Accordingly the method steps recited in claims 13–15 are necessarily those performed when making and/or using the device of the Petrenko–Kunkel combination.
Regarding Claim(s) 20, the structural limitation of the apparatus described in the claims is recited in claims 1–2 and 4.
Allowable Subject Matter
Claims 3, 5–9 and 16–19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753